Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 17/238,089 filed 4/22/21. Claims 1-20 are pending with claims 1, 9 and 20 in independent form.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. US 2018/0099521 A1.
Wu teaches: 
Re: claim 1, An identification document ([0024]) comprising: a card structure comprising a plastic material ([0038], [0045], [0048]), a surface of the card structure comprising: a first surface region comprising a plurality of depressions formed in the surface according to a predefined pattern ([0020]-[0022] contoured surface image); and a second surface region comprising a majority of a surface area of the identification document, wherein the second surface region is non-porous ([0038]), and wherein a surface energy of the surface in the first surface region is greater than a surface energy of the surface in the second surface region ([0021], [0065]).  

Re: claim 2, The identification document of claim 1, wherein the predefined pattern is based on pixels in a digital grayscale image ([0042]).  

Re: claim 3, The identification document of claim 1, wherein the predefined pattern defines one or more items of personalized data to be formed within the first surface region ([0042]).  

Re: claim 4, The identification document of claim 3, wherein the personalized data identifies a bearer of the identification document ([0042]).  

Re: claim 5, The identification document of claim 3, wherein the personalized data corresponds to one or more initials of a bearer of the identification document ([0022] personalized credential of contoured image may include text).  

Re: claim 6, The identification document of claim 1, wherein the depressions are about 8 micrometers to about 22 micrometers deep compared to the surface in the second surface region ([0081]). 

Re: claim 7, The identification document of claim 1, wherein a surface tension of the surface in the first surface region is greater than a surface tension of the surface in the second surface region ([0010]-[0011], [0065]).  


Re: claim 8, The identification document of claim 1, wherein the card structure is a multilayer laminate document, and the surface of the card structure comprises an outer layer of the multilayer laminate document (abstract).  

Re: claim 9, A computer-implemented method for forming a signature panel in a surface of an identification document, the method being executed by one or more processors and comprising: generating, by the one or more processors, a digital grayscale image defining a pixel pattern ([0011], [0058]); and causing, by the one or more processors, irradiation of the surface of the identification document using the digital grayscale image as a guide ([0011], [0058]) to form a signature panel in the surface of the identification document ([0011], [0025], [0049]-[0050], [0058]).  

Re: claim 10, The computer-implemented method of claim 9, wherein causing irradiation of the surface of the identification document comprises ablating one or more regions of the surface of the identification document ([0019]).  

Re: claim 11, The computer-implemented method of claim 9, wherein causing irradiation of the surface of the identification document comprises applying laser irradiation to one or more regions of the surface of the identification document ([0019]).  

Re: claim 12, The computer-implemented method of claim 9, wherein using the digital grayscale image as a guide to form a signature panel ([0011], [0025], [0049]-[0050], [0058]) in the surface of the identification document comprises irradiating one or more regions of the surface of the identification document corresponding to a subset of pixels of the digital grayscale image ([0011], [0058]).  

Re: claim 13, The computer-implemented method of claim 9, wherein using the digital grayscale image as a guide to form a signature panel ([0011], [0025], [0049]-[0050], [0058]) in the surface of the identification document comprises irradiating one or more regions of the surface of the identification document corresponding to pixels of the digital grayscale image identified as dark ([0011], [0058]).  

Re: claim 14, The computer-implemented method of claim 9, wherein using the digital grayscale image as a guide to form a signature panel ([0011], [0025], [0049]-[0050], [0058]) in the surface of the identification document comprises: irradiating a first region of the surface using a first level of energy, the first region corresponding to a first subset of pixels of the digital grayscale image identified as first color; and irradiating a second region of the surface using a second level of energy, the second region corresponding to a second subset of pixels of the digital grayscale image identified as second color ([0060], [0065]).  

Re: claim 15, The method of claim 9, wherein irradiation of the surface of the identification document forms one or more depressions in a region of the surface of the identification document ([0020]-[0022] contoured surface image) corresponding to the signature panel ([0011], [0025], [0049]-[0050], [0058]).  

Re: claim 17, The method of claim 9, wherein irradiation of the surface of the identification document increases an effective surface area of a region of the surface of the identification document ([0010]-[0011], [0065]) corresponding to the signature panel ([0011], [0025], [0049]-[0050], [0058]).  

 Re: claim 18, The method of claim 9, wherein irradiation of the surface of the identification document causes oxidation of a region of the surface of the identification document ([0011]) corresponding to the signature panel ([0011], [0025], [0049]-[0050], [0058]).  

Re: claim 19, The method of claim 9, wherein irradiation of the surface of the identification document increases a surface tension of a region of the surface of the identification document corresponding with the signature panel ([0011], [0025], [0049]-[0050], [0058]).  

Re: claim 20, A payment card comprising: a card structure comprising a plastic material ([0038], [0045], [0048]), a surface of the card structure comprising: a first surface region comprising a plurality of depressions formed in the surface according to a predefined pattern ([0020]-[0022] contoured surface image); and a second surface region comprising a majority of a surface area of the payment card, wherein the second surface region is non-porous ([0038]), and wherein a surface energy of the surface in the first surface region is greater than a surface energy of the surface in the second surface region ([0021], [0065]).

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 16, wherein the one or more depressions are configured to receive ink applied to the signature panel, when combined with all the limitations of claims 9 and 15 from which it depends.  The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH